DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 08/20/2021.

Claims 1-20 are presented for examination. Claims 1 and 14 are independent Claims. 

Information Disclosure Statement


2. 	The Applicant’s Information Disclosure Statements filed (08/20/2021, 01/06/2022, 02/02/202, and 02/14/2022) have been received, entered into the record, and considered. 

Drawings



3.	The drawings filed 08/20/2021 are accepted by the examiner.



Double Patenting


4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of Patent No. US 11100281 B2.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-29 of Patent No. US 11080476 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



As to Claim 1:
Claim 1 of  US 11100281 teaches a method for maintaining links and revisions for a plurality of documents, the method carried out by one or more computing devices and comprising (a method for maintaining links and revisions for a plurality of documents, the method carried out by one or more computing devices and comprising): 

receiving requests that indicate revisions to be carried out on one or more of the plurality of documents, including receiving (receiving requests that indicate revisions to be carried out on the plurality of documents, at least one of the requests corresponding to revisions for different documents of the plurality of documents, including receiving)

a first request that indicates a revision to a first document of the plurality of documents (a first request that indicates a revision to a first document of the plurality of documents), and 

a second request that indicates a revision to a second document of the plurality of documents (a second request that indicates a revision to a second document of the plurality of documents); 

for each request of the received requests (for each request of the received requests): 

incrementing a workspace revision counter that is shared by the plurality of documents, the workspace revision counter indicating a revision state of the plurality of documents, including incrementing the workspace revision counter a first time for the first request and a second time for the second request (incrementing a workspace revision counter that is shared by the plurality of documents, the workspace revision counter indicating a revision state of the plurality of documents, including incrementing the workspace revision counter a first time for the first request and a second time for the second request); 

queuing the revisions corresponding to the request in a workspace revision queue that is shared by the plurality of documents (queuing the revisions corresponding to the request in a workspace revision queue that is shared by the plurality of documents); and 

causing the revisions indicated by the request to be performed on one or more documents of the plurality of documents that correspond to the request (causing the revisions indicated by the request to be performed on one or more documents of the plurality of documents that correspond to the request).  


As to the remaining Claims 2-20, they are also rejected under obvious type double patenting as stated in Claim 1 above. 




Claim Rejections - 35 USC § 103

5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


a.	Claims 1-3, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Calkowski  (US 20150052100) in view of Aguilon et al. (US 20160239488).


The references was cited by Applicant in the IDS filed 08/20/2021.


	As to Claim 1:
Calkowski teaches a method for maintaining links and revisions for a plurality of documents, the method carried out by one or more computing devices and comprising: 

receiving requests that indicate revisions to be carried out on one or more of the plurality of documents, including receiving a first request that indicates a revision to a first document of the plurality of documents, and a second request that indicates a revision to a second document of the plurality of documents (the Abstract, [0030]-[0033], and [0037]-[0041]); 

for each request of the received requests: incrementing a workspace revision counter that is shared by the plurality of documents (the Abstract, [0015], [0036], [0037], and [0040]), the workspace revision counter indicating a revision state of the plurality of documents [0038]-[0041]), including incrementing the workspace revision counter a first time for the first request and a second time for the second request (the Abstract, [0015], [0036], [0037], and [0040]).

Calkowski, however, does not teach the following limitations: 

Aguilon teaches queuing the revision in a workspace revision queue that is shared by the plurality of documents, and causing the revision indicated by the request to be performed on one or more documents of the plurality of documents that correspond to the request (paragraphs [0043] and [0067]-[0069]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Calkowski  with Aguilon because it would have provided the enhanced capability for sharing changes to an electronic document in a distributed networked environment.


As to Claim 2:
Calkowski teaches at least one of the requests corresponds to revisions for different documents of the plurality of documents (the Abstract, [0015], [0036], [0037], [0040[, and [0046]).

As to Claim 3:
Calkowski teaches receiving a single request that indicates revisions to two or more documents of the plurality of documents, and the method includes incrementing the workspace revision counter one time for the single request (the Abstract, [0015], [0036], [0037], [0040[, and [0046]).

As to Claim 6:
Calkowski teaches the plurality of documents includes at least some documents having different document types [0029], [0042], and [0043]).
 As to Claim 7 and 16:
Calkowski teaches the revision state of the documents is a revision state of the plurality of documents as an integral data unit ([0036]- [0040]).

As to Claims 14 and 15:
Refer to the discussion of Claim 1 above for rejection.


As to Claims 17-20:
Refer to the discussion of Claims 4-7 above, respectively, for rejections.

b.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Calkowski in view of Aguilon et al. as applied to Claim 1 above, and further in view of Beth et al. (US 20170308511 A1).

The Beth reference was cited by Applicant in the IDS filed 08/20/2021.


As to Claim 4:
The combination of Calkowski with Aguilon does not teach, Beth teaches the request indicates a link revision that corresponds to i) a source element within a first document of the two or more documents, and ii) a destination element within a second document of the two or more documents, the destination element corresponding to the source element (the Abstract, [0026], [0029]- [0031]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Beth with Calkowski as modified by Aguilon because it would have provided the enhanced capability for managing linked or bookmarked documents in a multi-domain document hierarchy.



As to Claim 5:
The combination of Calkowski with Aguilon teaches in response to the link revision, incrementing i) a first document revision counter for the first document, and ii) a second document revision counter for the second document (Calkowski: paragraphs 0036, 0037, and 0040-0042), and queuing the link revision in i) a first document revision queue for the first document, and ii) a second document revision queue for the second document (Aguilon: 0043 and 0067).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Calkowski  with Aguilon because it would have provided the enhanced capability for sharing changes to an electronic document in a distributed networked environment.


c.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calkowski in view of Aguilon et al. as applied to Claim 1 above, and further in view of Fablet et al. (US 20120330984 A1).

The Fablet reference was cited by Applicant in the IDS filed 08/20/2021.




As to Claim 13:
 The combination of Calkowski  with Aguilon does not teach, Fablet teaches carrying out a traversal of an RTree comprising a plurality of nodes to identify a node containing a reference to data to be revised according to the revision, wherein the plurality of nodes include references to at least two of the plurality of documents; performing the revision on the data referenced by the identified node (paragraphs 0197, 0207, and 0216-0222).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Fablet with Calkowski as modified by Aguilon because it would have provided the enhanced capability for processing a structured document to render, such as XML or HTML files.

Allowable Subject Matter

6.	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the nonstatutory double patenting rejection detailed above and the result of a final update search by the Examiner.

	Contact information

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176